Per Curiam.

The respondent was admitted to practice by this court on December 23, 1964. In this proceeding to disci*216pline him for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice found the respondent guilty of unprofessional conduct in that on January 23, 1975 he was convicted in the United States District Court for the Southern District of New York, of two counts of willfully attempting to evade income taxes. The respondent was sentenced to imprisonment for a period of one year on each count, th§ sentences to run consecutively, and on the condition that he be confined for a period of three months on each of the two counts, the periods of confinement to run consecutively, the execution of the remainder of the sentences was suspended, and he was placed on concurrent five-year periods of probation. The respondent was imprisoned in a Federal prison camp from February 6, 1975 until July 19, 1975.
After reviewing all of the evidence and the report of Mr. Justice Walsh, we are in complete agreement with the findings contained in the report. Accordingly, the petitioner’s motion to confirm the report is granted.
In determining the appropriate measure of discipline to be imposed we are mindful of the respondent’s previously unblemished record and the fact that he has already paid more than $22,000 in taxes, interest and penalties owed and continues to pay his debt to the Internal Revenue Service at the rate of $500 per month. Under these circumstances, it is our opinion that respondent be, and he hereby is, censured for his misconduct.
Gulotta, P. J., Hopkins, Martuscello, Latham and Mollen, JJ., concur.